Exhibit 10(i)

TAYLOR DEVICES, INC.
 

Management Bonus Policy



 

                Under this Management Bonus Policy ("Policy"), the Compensation
Committee (the "Committee") of the Board of Directors of Taylor Devices, Inc.
(the "Company") may approve payment for performance based on an amount,
calculated in the aggregate for all participants, of not more than 15% of the
net income of the Company for the fiscal year then ended.

                Participants.  The Committee shall consider for participation in
this Policy those executive officers of the Company named or to be named in the
Company's Annual Meeting Proxy Statement.

                Time.  The Committee shall decide bonuses by August 15 of each
year, based upon the financial performance of the Company for the fiscal year
ended on the preceding May 31.  Bonuses shall be paid by August 15.

                Discretion.  The Committee shall have discretion to decide
whether the financial performance of the Company supports the payment of
bonuses, and to decide what the amount of any bonus shall be, provided that the
aggregate bonuses for all participants with respect to the fiscal year most
recently ended shall not exceed 15% of the net income of the Company for such
fiscal year, as reported in the Company's audited financial statements for the
fiscal year.  The Committee shall consider the effect that payment of bonuses
will have on the Company's risk management practices and incentives to take or
to reduce risk.  The Committee shall not be obligated to include any or all of
the named executive officers in a bonus pool and shall not be obligated to award
bonuses proportionately according to annual salary or any other criterion. 

                Effectiveness.  This Policy became effective March 4, 2011, when
it was approved by the Committee and by the Board of Directors of the Company.